The Court.
The statute is not imperative in that respect. It seems very proper to have the facts before the court on actual proof, otherwise a divorce may be procured by collusion. The bill states the facts of cruel treatment, upon which a divorce is sought; but it gives no other exposition of the circumstances of the parties.
A divorce, in this case, is not like that for adultery. Here it may be decreed for life, or for a limited time; and the sta*119tute authorizes the court to dispose of the custody of the children, and to make order for the support of the wife, and the disposition of her separate property. These are things which can not be done safely and discreetly, otherwise than upon regular proof of the facts and circumstances of the case.
The master should also report his opinion as to the proper person to have the custody of the children.
Let an order of reference to a master be entered accordingly.